   Case 18-28206        Doc 20     Filed 10/06/18 Entered 10/07/18 00:24:31                    Desc Imaged
                                   Certificate of Notice Page 1 of 3
                      UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TENNESSEE
      In re                                               Case No. 18−28206 dsk
                                                          Chapter 13


                                                          Adv. Proc. No.
      Tabitha Ebony Black




      Debtor(s).

                   NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                           RE FORM, MANNER AND SERVING OF NOTICE



6 − Verified Motion to Impose Automatic Stay Filed by Bo Luxman on behalf of Tabitha Ebony Black (Luxman,
Bo) on October 2, 2018.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on October 18, 2018 at 10:30 AM in the United States Bankruptcy Court, 200 Jefferson Ave,
Room 945, Memphis, TN 38103

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.

   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:

  All Parties on Servicing List
    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).

                                                                Kathleen A Ford
                                                                CLERK OF COURT
                                                                BY: Tonya Lepone
                                                                _______________________________________

                                                                Date: October 4, 2018
                                                                        [ntchrgcomb2lf005]Order/Notice combined Rel 11−03
          Case 18-28206            Doc 20       Filed 10/06/18 Entered 10/07/18 00:24:31                         Desc Imaged
                                                Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 18-28206-dsk
Tabitha Ebony Black                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0651-2                  User: tonya                        Page 1 of 2                          Date Rcvd: Oct 04, 2018
                                      Form ID: ntchrgc2                  Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
db             +Tabitha Ebony Black,    2712 Supreme Avenue,    Memphis, TN 38114-3366
32969459       +American Education Services,    Payment Center,    Harrisburg, PA 17130-0001
32969461       +Apperson Crump,    6070 Poplar Ave., Ste. 600,    Memphis, TN 38119-3901
32969464       +Baptist Memorial Hospital,    PO Box 144,    Memphis, TN 38101-0144
32969463       +Baptist Memorial Hospital,    c/o Nicholas J. Tansey,    6207 Summer Ave., Ste. B.,
                 Bartlett, TN 38134-5875
32969466       +Central Financial Control,    PO Box 660873,    Dallas, TX 75266-0873
32969467        Consolidated Recovery System,    P.O. Box 1719,    Memphis, TN 38101-1719
32969469       +Credit Management,    4200 International Pkwy,    Carrollton, TX 75007-1912
32969471       +Hope Credit Union,    PO Box 77404,   Trenton, NJ 08628-6404
32969472       +JC Christenson & Associates, Inc,    PO Box 519,    Sauk Rapids, MN 56379-0519
32969477       +MLG&W,   P.O. Box 388,    Memphis, TN 38145-0001
32969475       +Methodist LeBonheur,    P.O. Box 172117,   Memphis, TN 38187-2117
32969474       +Methodist Lebonheur,    c/o Pietrangelo, Cook PLLC,    6410 Poplar Avenue, Ste. 190,
                 Memphis, TN 38119-4841
32969478       +New York State Dept. of Taxation,    Audit Division-Income/Franchise Desk,     W A Harriman Campus,
                 Albany, NY 12227-0001
32969481       +Revenue Assurance Professionals,    2650 Thousand Oaks, # 4220,     Memphis, TN 38118-2451

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
32969457       +E-mail/Text: bankruptcy1@acecashexpress.com Oct 05 2018 00:24:47       Ace Cash Express,
                 2989 Lamar Ave,   Memphis, TN 38114-5650
32969458       +E-mail/Text: EBNProcessing@afni.com Oct 05 2018 00:24:32       Afni,   PO Box 3517,
                 Bloomington, IL 61702-3517
32969460       +E-mail/Text: documents@apellesnow.com Oct 05 2018 00:25:26       Apelles,
                 3700 Corporate Drive, Ste. 240,    Columbus, OH 43231-5001
32969462       +E-mail/PDF: resurgentbknotifications@resurgent.com Oct 05 2018 00:30:28
                 Ashley Funding Services, LLC,    P.O. Box 10587,   Greenville, SC 29603-0587
32969465       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 05 2018 00:30:01       Capital One,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
32969468       +E-mail/Text: bankruptcy_notifications@ccsusa.com Oct 05 2018 00:25:57
                 Credit Collection Service,    PO Box 9134,   Needham Heights, MA 02494-9134
32969470       +E-mail/Text: bknotice@ercbpo.com Oct 05 2018 00:24:24       Enhanced Recovery Company,
                 PO Box 57547,   Jacksonville, FL 32241-7547
32969473        E-mail/PDF: resurgentbknotifications@resurgent.com Oct 05 2018 00:30:25       LVNV Funding,
                 c/o Resurgent Capital Services LP,    P.O. Box 10826,   Greenville, SC 29603-0826
32969476       +E-mail/Text: bankruptcydpt@mcmcg.com Oct 05 2018 00:24:18       Midland Funding LLC,
                 P.O. Box 2011,   Warren, MI 48090-2011
32969479        E-mail/Text: bankruptcy@pro-credit.com Oct 05 2018 00:24:19       Professional Credit Jonesboro,
                 500 Washington,   Jonesboro, AR 72401
32969480       +E-mail/Text: mtg.bankruptcy@regions.com Oct 05 2018 00:24:21       Regions Bank,    POB 2153,
                 Birmingham, AL 35287-0002
32969482       +E-mail/Text: aboyd@wilson-assoc.com Oct 05 2018 00:26:14       Wilson & Associates, PLLC,
                 1521 Merrill Drive, Suite D-220,    Little Rock, AR 72211-1654
                                                                                              TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 18-28206      Doc 20    Filed 10/06/18 Entered 10/07/18 00:24:31            Desc Imaged
                                     Certificate of Notice Page 3 of 3


District/off: 0651-2         User: tonya                 Page 2 of 2                   Date Rcvd: Oct 04, 2018
                             Form ID: ntchrgc2           Total Noticed: 27


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Bo Luxman    on behalf of Plaintiff Tabitha Ebony Black BankruptcyMail@luxmanlaw.com
              Bo Luxman    on behalf of Debtor Tabitha Ebony Black BankruptcyMail@luxmanlaw.com
              George W. Stevenson Chapter 13   ch13gws@gmail.com
              U.S. Trustee   ustpregion08.me.ecf@usdoj.gov
                                                                                            TOTAL: 4
